Exhibit 10.3

TRANSITION AGREEMENT AND GENERAL RELEASE

This Transition Agreement and General Release (the “Agreement”) confirms the
following understandings and agreements between DENDRITE INTERNATIONAL, INC.
(“Employer” or “Dendrite”), and MARK CIEPLIK (“Employee”) concerning Employee’s
employment and the termination thereof.

1.             Employment Status:

(a)           Except as otherwise expressly set forth below, and unless his
employment is sooner terminated, Employee’s last day of employment with the
Company pursuant to the Employment Agreement by and between Employee and
Employer dated June 9, 1997, as amended by Amendments dated May 16, 1999 and
February 13, 2006 (the “Employment Agreement”) will be July 31, 2006.  Employee
will continue to receive his base salary and benefits as set forth in Section 5
of his Employment Agreement through the earlier of the date he is terminated or
July 31, 2006 (the “Transition Date”).

(b)           After the Transition Date, Employee shall continue to render
services as Dendrite may reasonably request as set forth in paragraphs 3(b)(6)
and 3(b)(7) of this Agreement.

(c)           Except as otherwise specifically set forth in this Agreement,
after the Termination Date, Employee shall no longer be entitled to any further
compensation or any monies from the Company or any of its affiliates or to
receive any of the benefits made available to Employee during his employment at
the Company.

(d)           Notwithstanding anything to the contrary, nothing in this
Agreement alters Employee’s status as an at will employee, subject to paragraph
3 of this Agreement.

2.             Transition Duties:   Employee agrees to remain an employee and to
assist the Company in the orderly transition of his responsibilities until the
Transition Date.  Employee specifically agrees that he will continue to work on
the response to Pfizer’s request for proposal (“RFP”) until the Transition Date
and that he will use his best efforts to assist the Company’s in winning the
business related to the RFP.  In addition, Employee will work with Natasha
Giordano and Stu Thiede to develop and execute a transition plan.  As part of
the transition of his duties, Employee may travel to Japan to meet with the
President of Pfizer Japan and his staff.  Employee further agrees that prior to
the Transition Date, he will comply with the policies and directives of
Dendrite, devote his best efforts, skill and ability to promote the Company’s
interests, perform his services hereunder, and work with other employees of the
Company and its affiliates in a competent and professional manner and generally
promote the interests of the Company and its clients.


--------------------------------------------------------------------------------


 

3.             Payments and Benefits.

(a)           If Employee (i) signs this Agreement; (ii) does not revoke his
signature (as set forth below in section 11); (iii) complies with his
obligations under this Agreement; (iv) re-executes this Agreement as set forth
below in paragraph 12; and (v) does not revoke his re-execution, and (vi) is
terminated from his employment by Dendrite for any reason other than Cause or
Disability (as those terms are defined in the Employment Agreement) prior to
July 31, 2006, the Employer shall only provide Employee with the severance
package set forth in sections 4(b) and 4(c) of the Employment Agreement.  For
the sake of clarity, if Employee resigns or is terminated by Dendrite for Cause,
he will not be entitled to any severance payments or benefits under his
Employment Agreement or any payments or benefits under paragraph 3 of this
Agreement.

(b)           If Employee is employed by Employer as of July 31, 2006, and
Employee complies with his obligations in paragraphs 3(a)(i) — 3(a)(v) above,
Employer shall provide Employee with the following transition package:

(1)           The Company shall continue to pay Employee his base salary, less
applicable withholding taxes and deductions, through January 31, 2007.  These
payments shall be paid to Employee in accordance with the Company’s normal
payroll practices and will commence in the payroll period following the
Company’s receipt of Employee’s re-executed Agreement.

(2)           The Company shall pay Employee, for calendar year 2006, a minimum
bonus of $162,500, less applicable withholding taxes and deductions.  Such
payment shall be made to Employee on or prior to March 15, 2007.

(3)           Employee will remain eligible to participate in the 2006 Dendrite
Management Incentive Plan (“MIP”) through June 30, 2006, subject to the terms
and conditions of the MIP.  Thereafter, Employee will no longer be eligible to
participate in the MIP.

(4)           The Company will pay for Employee’s continued health, life, and
disability insurance coverage through July 31, 2007, with Employee paying any
applicable employee contributions, to the extent that such continued coverage is
permitted by the applicable insurance plans.  Dendrite may provide such
continued coverage through COBRA, in its discretion.  The Company’s obligations
under this paragraph, however, shall cease upon Employee’s becoming eligible for
another employer’s health plan.

(5)           Dendrite will reimburse Employee for up to $5,000 for costs
associated with  the negotiation of this Agreement and his move to Illinois
incurred prior to July 31, 2007, subject to Dendrite’s relocation policy and
provided that Employee provides Dendrite appropriate documentation and
verification of such costs in accordance with its policies and further provided
that such costs are not eligible to be reimbursed by any future employer of
Employee.

2


--------------------------------------------------------------------------------




 

(7)           In addition to the benefits set forth in paragraphs 3(b)(1)
through 3(b)(5) above, if Dendrite is awarded at least 50% of the services for
which Pfizer issued the RFP (including End User Services, Server Hosting
(excluding Disaster Recovery), SFA Application & Maintenance, Data Services
(excluding Data Warehouse) and Training, hereinafter “RFP Services”)as
determined by Dendrite in its sole discretion, which shall not be exercised in
an arbitrary or capricious manner, then:

(i) For the period July 31, 2006 through January 31, 2007, Employee will make
himself available at reasonable times and as reasonably required to assist the
Company in servicing Pfizer and in the transition of his duties;

(ii) The bonus set forth above in paragraph 3(b)(2), shall be paid to Employee
in 2006 either as a lump sum or pro-rata over the remaining 2006 payroll
periods, as determined by the Company in its sole discretion; and

(iii) Employee will continue to vest in his stock options through January 31,
2007, subject to the terms and conditions of his stock option agreements and the
stock option plan.

(8)           In addition to the benefits set forth in paragraph 3(b) of this
Agreement, if Dendrite retains at least 80% of the RFP Services, as determined
by Dendrite in its sole discretion, which shall not be exercised in an arbitrary
or capricious manner.  Employee shall receive an additional bonus of $162,500
for calendar year 2006, which shall be paid to Employee on or prior to March 15,
2007.  In addition to Employee receiving his base salary set forth in paragraph
3(b)(1), the Company shall continue to pay him his base salary in the same
manner as set forth in paragraph 3(b)(1) for the period through July 31, 2007. 
Based on Employee’s agreement to extend the period to make himself available for
transition as set forth in paragraph 3(b)(6)(i) until July 31, 2007, Employee
will continue to vest in his restricted stock and stock options through July 31,
2007; subject to the terms and conditions of his restricted stock and stock
option agreements and the respective restricted stock and stock option plans.

(9)           Dendrite shall have the right, in its sole and absolute
discretion, to accelerate any payments or vesting described above in paragraph
3(b).  In addition, Dendrite may, in its reasonable discretion, provide Employee
with any of the payments or benefits described above in paragraph 3(b) through
any alternative means resulting in Employee’s receipt of substantially
equivalent payments and/or benefits (e.g., lump-sum payment instead of payment
over time).

(10)         In the event of Employee’s death, his estate shall receive the
payments set forth in this Agreement on the same terms and conditions as set
forth therein.  In the event that Employee dies before re-execution of the
Agreement as set forth in sections 3 and 12, Employee’s estate must re-execute
this Agreement on Employee’s behalf in order to receive the payments in this
Agreement.

3


--------------------------------------------------------------------------------




 

4.    Full Release:  In consideration of the compensation and benefits provided
in section 3 herein, Employee, for himself, his heirs, executors, administrator,
successors, and assigns (hereinafter referred to as the “Releasors”) hereby
fully releases and discharges Employer, and its subsidiaries, parents,
affiliates, successors or assigns together with their respective officers,
directors, employees, agents, insurers, underwriters (all such persons, firms,
corporations and entities being deemed beneficiaries hereof and are referred to
herein as the “Releasees”), from any and all actions, causes of action, claims,
obligations, costs, losses, liabilities, damages, attorneys’ fees, and demands
of whatsoever character, whether or not known, suspected or claimed, which the
Releasors have, or hereafter may have, against the Releasees by reason of any
matter, fact or cause whatsoever from the beginning of time to the Effective
Date of this Agreement, including, without limitation, all claims arising out of
or in any way related to Employee’s employment or the termination of his
employment.  To the best of its knowledge, Dendrite represents that it is
unaware of any claims it may have against Employee, and Employee represents
that, to the best of his knowledge, he is unaware of any conduct on his part
that would give rise to any claims by Dendrite against him

All obligations, covenants, representations and rights of the parties set forth
in this Agreement shall be binding on the heirs, successors and assigns of the
parties and shall inure to the benefit of the parties’ respective heirs,
administrators, successors and assigns.

Nothing contained in this Agreement shall impair any of Employee’s rights under
the Company’s 401(k) Plan which shall continue to be governed in accordance with
the terms & conditions of such Plan.

5.    Confidentiality:  Employee agrees that the terms of this Agreement have
been and shall be held strictly confidential by him and his attorneys and
accountants, and that he shall not, and shall instruct his attorneys and
accountants not to disclose any such information, orally or in writing, to
anyone else, including without limitation, any past, present or future employee
or agent of the Employer.  Employee recognizes that, in the event he or his
attorneys disclose any information contrary to the confidentiality provisions of
this Agreement, any such disclosure would be a material breach of the Agreement
for which the Employer shall be entitled to cease making any payments or
providing any benefits under section 3, in addition to its other remedies in
law, equity, and under this Agreement.  For the sake of clarity, it shall not be
a breach of this paragraph in the event that a third party obtains the terms of
this Agreement by virtue of Dendrite disclosing the terms of this Agreement in
its public filings.

6.    Return of Property:  Upon termination of Employee’s employment or at any
time upon the request of Employer, Employee agrees to return to Employer all
property which Employee received, prepared or helped to prepare in connection
with his employment including, but not limited to, all confidential information
and all disks, notes, notebooks, blueprints, customer lists or other papers or
material in any tangible media or computer readable form belonging to Employer
or any of its customers, clients or suppliers, Employee agrees he will not
retain any copies, duplicates or excerpts of any of the foregoing materials.  If
Employee fails to comply with his obligations under this section 6, Employer
will have no obligation to provide payments or benefits pursuant to section
3(a).

4


--------------------------------------------------------------------------------




 

7.    Non-Disparagement: Employee agrees that he will not at any time make any
statements or communicate any information (whether oral or written) that
disparages or reflects negatively on the Employer or any of the Releasees.

8.    No Effect on Duties, Obligations or Restrictions Contained in Employment
Agreement:  This Agreement does not amend, modify, waive or affect in any way
Employee’s duties, obligations or restrictions under sections 6, 7, 8, 9, 10,
11, 12, 13, 14, 15, 16, 17, 18, 19, 21 and 22 of the Employment Agreement.  In
further consideration of this Agreement, such Sections are hereby incorporated
by reference and Employee agrees to abide by such provisions.  For purposes of
clarification, the two-year post-employment restrictions set forth in section 11
of the Employment Agreement shall commence two years from the Transition Date.

9.    Releasees’ Express Denial of Liability:  The payment by the Releasees of
the amount specified herein above shall not be deemed an admission that any
liability of the Releasees exists, and in making such payment Releasees do not
admit, and expressly deny, any liability.

10.  Waiver of Rights Under Other Statutes:  Employee understands that this
Agreement includes the waiver of claims and rights Employee may have under other
applicable statutes, including without limitation, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Employee Retirement Income
Security Act; the Equal Pay Act; the Rehabilitation Act of 1973; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Family and
Medical Leave Act; the New Jersey Family Leave Act; the New Jersey Law Against
Discrimination; the Fair Labor Standards Act; the New Jersey Wage and Hour Act;
and/or the New Jersey Conscientious Employee Protection Act, and any and all
amendments to any of same.

11.  Waiver of Rights Under the Age Discrimination Act:  Employee understands
that this Agreement, and the release contained herein, waives claims and rights
Employee might have under the Age Discrimination in Employment Act (“ADEA”). 
The monies and other benefits offered to Employee in this Agreement are in
addition to any sums or benefits that Employee would be entitled without signing
this Agreement.  For a period of seven (7) days following execution of this
Agreement, Employee may revoke the terms of this Agreement by a written document
received by Employer on or before the end of the seven (7) day period (the
“Effective Date”).  The Agreement will not be effective until said revocation
period has expired.  Employee acknowledges that he has been given up to
twenty-one (21) days to decide whether to sign this Agreement.  Employee has
been advised to consult with an attorney prior to executing this Agreement.

12.  Re-Execution:  In order to be entitled to the payments and benefits set
forth in section 3 above, Employee must re-execute this Agreement on or after
the Transition Date.  Employee will again have the opportunity to consider for
21 days whether to re-execute this Agreement.  If this Agreement is not
re-executed or is subsequently revoked as provided herein, Employer will not be
obligated to make the payments and benefits set forth in paragraph 3.  This in
no way affects Employee’s prior release of claims under this Agreement.  Within
seven (7) days of re-executing this Agreement, Employee will have the right to
revoke such re-execution of

5


--------------------------------------------------------------------------------




 

this Agreement.  In the event Employee revokes his re-execution of this
Agreement, Employer will have no obligation to provide the payments and benefits
set forth in paragraph 3.  By Employee’s re-execution of this Agreement, the
release set forth in paragraphs 4, 10 and 11 shall be deemed to cover any claims
which he has, may have had, or thereafter may have existing or occurring at any
time on or before the date which he re-executes this Agreement.

13.  No Suit:  Employee represents that he has not filed or permitted to be
filed against the Employer or any of the other Releasees, individually or
collectively, any lawsuits, and he covenants and agrees that he will not do so
at any time hereafter with respect to the subject matter of this Agreement and
claims released pursuant to this Agreement, except as may be necessary to
enforce this Agreement or to challenge the validity of the release of his rights
under the ADEA.  Except as otherwise provided in the preceding sentence,
Employee will not voluntarily participate in any judicial proceeding against any
of the Releasees that in any way involve the allegations and facts that he could
have raised against any of the Releasees in any forum as of the date hereof. 
Employee agrees that he will not encourage or cooperate with any other current
or former employee of Employer or any potential plaintiff to commence any legal
action or make any claim against the Employer or against the Releasees in
respect of such persons employment with the Employer or otherwise.

14.  Remedies:  In the event Employee breaches any of the provisions of this
Agreement (and in addition to any other legal or equitable remedy it may have),
the Employer shall be entitled to cease making any payments under paragraph 3,
providing any benefits or other consideration to Employee under paragraph 3 of
this Agreement, recover any payments made to Employee or on his behalf under
paragraph 3 (except two weeks’ pay), and recover the reasonable costs and
attorneys’ fees incurred in seeking relief for any such alleged breach.  The
remedies set forth in this paragraph 14 shall not apply to any challenge to the
validity of the waiver and release of Employee’s rights under the ADEA.  In the
event Employee challenges the validity of the waiver and release of his rights
under the ADEA, then Employer’s right to attorney’s fees and costs shall be
governed by the provisions of the ADEA, so that Employer may recover such fees
and costs if the lawsuit is brought by Employee in bad faith.  Nothing herein
shall affect in any way any of Employee’s obligations under this Agreement,
including, but not limited to, his release of claims under paragraphs 4, 10 and
11.  Employee further agrees that nothing in this Agreement shall preclude
Employer from recovering attorneys’ fees, costs or any other remedies
specifically authorized under applicable law.

15.  Cooperation/Non-Cooperation:  Employee agrees to cooperate with Employer
and its counsel in connection with any investigation, administrative proceeding
or litigation relating to any matter in which he was involved or of which he has
knowledge as a result of his employment with Employer.  Employer agrees to
reimburse Employee for the reasonable and necessary out-of-pocket expenses
incurred by him in connection with his obligations under this paragraph 15. 
Employee further agrees that he will not encourage or cooperate or otherwise
participate or confer with any current or former employee of the Company or any
of the Releasees, individually or collectively, or any potential plaintiff, to
commence any legal action or make any claim against the Company or any of the
Releasees with respect to such person’s employment with the Company or its
affiliates.

6


--------------------------------------------------------------------------------




 

16.  Offset.  Employee authorizes Employer to offset any monies owed to Employer
from any amount otherwise due under this Agreement.

17.  Change in Control.  In the event of a Change in Control (as defined in the
Amendment to the Employment Agreement), the successor company shall be bound by
the terms and conditions of this Agreement.

18.  Communications.                At Employee’s request, in response to any
inquiries, Employer agrees to communicate to Dendrite’s and Pfizer’s employees
that the reason for Employee’s separation from Dendrite is so Employee can join
his family in Illinois.

19.  Entire Agreement:  This Agreement sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes the Employment
Agreement, the Amendment to the Employment Agreement dated May 26, 1999 and the
Amendment to the Employment Agreement dated February 13, 2006, except as
otherwise expressly set forth in this Agreement.  No amendment or modification
of this Agreement shall be valid or binding upon the parties unless in writing
and signed by both parties.

20.  Miscellaneous:

(a)          This Agreement shall be governed in all respects by laws of the
State of New Jersey.

(b)         In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.  Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with the
applicable law.

(c)          The paragraph headings used in this Agreement are included solely
for convenience and shall not affect or be used in connection with the
interpretation of this Agreement.

(d)         Employee represents that in executing this Agreement, he has not
relied upon any representation or statement, whether oral or written, not set
forth herein.

(e)          This Agreement may be executed in two counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(f)          All payments made to Employee under this Agreement will be subject
to applicable withholding taxes.

7


--------------------------------------------------------------------------------




 

ACCEPTED AND AGREED TO BY:

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joseph Ripp

 

 

Title:

President & COO

 

 

Date:

6/6/06

 

 

 

 

 

 

 

 

 

 

MARK CIEPLIK

 

 

 

 

 

/s/ Mark Cieplik

 

 

 

 

 

Date:

6/6/06

 

 

 

 

 

 

 

 

 

 

Re-Executed:

 

 

 

 

 

/s/ Mark Cieplik

 

 

 

 

 

Date:

8/4/06

 

 

8


--------------------------------------------------------------------------------